         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 1 of 40



     Micha Star Liberty (SBN 215687)
 1   Leah Simmet (SBN 320096)
     LIBERTY LAW
 2   1970 Broadway, Suite 700
     Oakland, CA 94612
 3   Telephone: (510) 645-1000
     Facsimile: (888) 645-2008
 4   E-mail: team@libertylaw.com
 5   Attorneys for Plaintiff
 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9

10   K.H., a minor, by and through his Guardian ad         Case No.
     Litem MARTARICE HUMPHREY,
11                                                    COMPLAINT FOR DAMGES
                    Plaintiff,                        DEMAND FOR JURY TRIAL
12
            v.                                             1. Violation of Constitutional Rights, 42
13                                                             U.S.C. section 1983
     ANTIOCH UNIFIED SCHOOL DISTRICT, a
     public entity; CATAPULT LEARNING WEST,                2. Discrimination in Violation of the
14                                                             Americans With Disabilities Act, 42 U.S.C.
     LLC, a limited liability company dba Sierra
     School of Antioch; SAMUEL MCBRIDE, an                     section 12101
15
     individual; JONIQUE ANDREWS, an                       3. Discrimination in Violation of The
16   individual; STEVE NOSANCHUK, an                           Rehabilitation Act of 1973, 29 U.S.C.
     individual; BRUNO DIAZ, an individual; CORY               section 794
17   MOORE, an individual; RUTH RUBALCAVA,
     an individual; STEPHANIE ANELLO, an                   4. Negligence
18   individual; and DOES 1 through 50, inclusive,         5. Negligent Hiring, Supervision, Or
                                                               Retention of Employee
19                  Defendants.
                                                           6. Battery
20                                                         7. Discrimination in Violation of Unruh Civil
                                                               Rights Act, Civil Code section 51
21                                                         8. Discrimination in Violation of Education
                                                               Code section 200 et seq.
22
                                                           9. Violation of Mandatory Reporting Duty,
23                                                             Penal Code section 11166
                                                           10. Discrimination in Violation of the Bane
24                                                             Act, Civil Code section 52.1
25                                                         11. Intentional Infliction of Emotional Distress
                                                           12. Negligent Infliction of Emotional Distress
26
                                                           [UNLIMITED CIVIL CASE]
27

28
                                                     -1-
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 2 of 40




 1
 2          COMES NOW Plaintiff K.H., a minor, (“Plaintiff”) who files this complaint by and through

 3   his Guardian ad Litem, MARTARICE HUMPHREY, is informed and believes and thereon alleges

 4   as follows:

 5                                              THE PARTIES
 6
            1.      At the commencement of this action, and at all relevant times, Plaintiff was a minor
 7
     resident of Contra Costa County, in the State of California. Accordingly, an Application and Order
 8
     for Appointment of Guardian Ad Litem requesting that MARTARICE HUMPHREY (“Mr.
 9
     Humphrey”), Plaintiff’s father, be appointed as his Guardian ad Litem in the Superior Court of Contra
10
     Costa County was filed contemporaneously with this lawsuit. To protect his privacy Plaintiff has been
11
     identified herein as “K.H.”
12
            2.      At the time of the incident giving rise to this action, Plaintiff was a special education
13
     student entrusted to the care of Defendants ANTIOCH UNIFIED SCHOOL DISTRICT (“AUSD” or
14
     “District”) and Defendant CATAPULT LEARNING WEST, LLC (“CATAPULT”) at Sierra School
15
     of Antioch-Fremont (“Sierra School”).
16
            3.      Defendant AUSD is a public entity within the meaning of California Government Code
17   sections 811.2, 900 et seq. and is duly incorporated and operating under California law as a school
18   district. AUSD has the responsibility of providing Plaintiff with full and equal access to a public
19   education in compliance with federal and state laws and regulations, including those pertaining to the
20   use of force and restraint.
21          4.      At all times herein mentioned, Defendant CATAPULT, a limited liability company,
22   was in contract with AUSD to provide K-12 instructional services as Sierra School of Antioch. Sierra
23   School staff are comprised of both District and CATAPULT employees and is housed within AUSD
24   facilities. Sierra School claims that it is dedicated to serving students who have not experienced
25   success in traditional academic settings due to learning, language, and social challenges that require
26   special attention. CATAPULT holds itself out as an organization with expertise in educating and
27   caring for special education students that can be leveraged by public school systems to enhance
28
                                                      -2-
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 3 of 40




 1   services offered for at-risk students.

 2          5.      Plaintiff alleges that Defendants AUSD, CATAPULT, and/or DOES 1 through 10 at

 3   all relevant times herein mentioned controlled, directed, managed, operated and/or owned Sierra

 4   School.

 5          6.      At all relevant times, Defendant SAMUEL MCBRIDE (“MCBRIDE”) was employed

 6   as a teacher aide by AUSD, CATAPULT, and/or DOES 1 through 10, at Sierra School. All actions

 7   alleged herein by MCBRIDE were taken under color of state law and in course and scope of his

 8   employment with AUSD, CATAPULT, and/or DOES 1 through 10.

 9          7.      At all relevant times, Defendant JONIQUE ANDREWS (“ANDREWS”) was

10   employed as a teacher by AUSD, CATAPULT, and/or DOES 1 through 10, at Sierra School. All

11   actions alleged herein by ANDREWS were taken under the color of state law and in course and scope

12   of his employment with AUSD, CATAPULT, and/or DOES 1 through 10.
            8.      At all relevant times, Defendant STEVE NOSANCHUK (“NOSANCHUK”) was
13
     employed as a teacher by AUSD, CATAPULT, and/or DOES 1 through 10, at Sierra School. All
14
     actions alleged herein by NOSANCHUK were taken under the color of state law and in course and
15
     scope of his employment with AUSD, CATAPULT, and/or DOES 1 through 10.
16
            9.      At all relevant times, Defendant BRUNO DIAZ (“DIAZ”) was employed as Director
17
     of Sierra School by AUSD, CATAPULT, and/or DOES 1 through 10. Plaintiff alleges that DIAZ was
18
     responsible for the hiring, training, and supervision of Sierra School staff. Additionally, Plaintiff
19
     alleges that DIAZ was responsible for ensuring compliance with state and federal laws pertaining to
20
     behavior interventions, supervision, and training. Finally, all actions alleged herein by DIAZ were
21
     taken under color of state law and in course and scope of his employment with AUSD, CATAPULT,
22
     and/or DOES 1 through 10.
23
            10.     Defendant CORY MOORE (“MOORE”), at all times mentioned herein, was employed
24
     as the Administrator of Sierra School by AUSD, CATAPULT, and/or DOES 1 through 10. Plaintiff
25
     alleges that MOORE was responsible for the hiring, training, and supervision of Sierra School staff.
26
     Additionally, Plaintiff alleges that MOORE was responsible for ensuring compliance with state and
27
     federal laws pertaining to behavior interventions, supervision, and training. Finally, all actions alleged
28
                                                        -3-
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 4 of 40




 1   herein by MOORE were taken under color of state law and in course and scope of his employment

 2   with AUSD, CATAPULT, and/or DOES 1 through 10.

 3          11.     Plaintiff alleges that Defendant RUTH RUBALCAVA (“RUBALCAVA”), was

 4   employed by AUSD, CATAPULT, and/or DOES 1 through 10, as the Director of Special Education

 5   for AUSD. In this role, RUBALCAVA was responsible for providing training and support to District

 6   and school site personnel, including personnel at Sierra School, and to assist them in their efforts in

 7   complying comply with legal requirements pertaining to pupil services. All actions alleged herein by

 8   RUBALCAVA were taken under color of state law and in course and scope of her employment with

 9   AUSD, CATAPULT, and/or DOES 1 through 10.

10          12.     Defendant STEPHANIE ANELLO (“ANELLO”), at all times herein mentioned, was

11   employed by AUSD, CATAPULT, and/or DOES 1 through 10, as the Superintendent of AUSD.

12   Plaintiff alleges that ANELLO was responsible for the hiring, training, and supervision of District
     staff, including Sierra School staff. On information and belief, ANELLO was also responsible for
13
     ensuring compliance with state and federal laws pertaining to behavior interventions, supervision, and
14
     training. All actions alleged herein by ANELLO were taken under color of state law and in the course
15
     and scope of her employment with AUSD, CATAPULT and/or DOES 1 through 10.
16
            13.     Plaintiff alleges that at all relevant times, DOES 11 through 21 were the employees,
17
     agents, officers and/or directors of Defendant AUSD and were acting within the course and scope of
18
     their employment with AUSD or in an official capacity. Pursuant to California Government Code
19
     sections 815.2 and 820, AUSD is liable for the acts and omissions of its employees that are within the
20
     course and scope of employment. Dailey v. Los Angeles Unified Sch. Dist. (1970) 2 Cal.3d 741, 747.
21
            14.     Plaintiff further alleges that DOES 22 through 32 were the employees, agents, officers
22
     and/or directors of Defendant CATAPULT and were acting within the course and scope of their
23
     employment with CATAPULT or in an official capacity. Pursuant the well-established legal principal
24
     of respondeat superior, CATAPULT is vicariously liable for the torts of its employees that are
25
     committed within the scope of their employment. Perez v. Van Groningen & Sons, Inc. (1986) 41
26
     Cal.3d 962, 967.
27
            15.     Plaintiff additionally alleges that at all relevant times, DOES 33 through 43 were the
28
                                                      -4-
                           COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 5 of 40




 1   employees, agents, officers and/or directors of DOE Defendants 1 through 10 and were acting within

 2   the course and scope of their employment with DOES 1 through 10 or in an official capacity. Pursuant

 3   the well-established legal principal of respondeat superior, DOES 1 through 10 are vicariously liable

 4   for the torts of their employees that are committed within the scope of their employment. Perez v. Van

 5   Groningen & Sons, Inc. (1986) 41 Cal.3d 962, 967.

 6          16.     The true names and capacities, whether individual, corporate, partnership, joint

 7   venture, or otherwise of Defendants DOES 1 through 50, inclusive, are unknown to Plaintiff who

 8   therefore sues Defendants by such fictitious names. When the true names and capacities of DOES 1

 9   through 50 are ascertained, Plaintiff will seek leave to amend this complaint by inserting their true

10   names and capacities herein.

11          17.     Plaintiff alleges that each of the named Defendants and each of the fictitiously named

12   Defendants are legally responsible in some manner for the occurrences alleged herein, and that the
     injuries as alleged herein were proximately and legally caused by the acts and/or omissions of such
13
     Defendants.
14
            18.     Plaintiff alleges that during the relevant times referenced herein, that each of the
15
     Defendants sued herein was the agent, servant, employee, joint venture, partner, division, owner,
16
     subsidiary, alias, assignee and/or alter-ego of each of the remaining Defendants, and was acting within
17
     the purpose, scope, course, and authority of such agency, servitude, employment, joint venture,
18
     partnership, division, ownership, subsidiary, alias, assignment, alter-ego, and with the authority,
19
     consent, approval, and ratification of each remaining Defendant.
20
21                                     JURISDICTION AND VENUE
22
            19.     This court has original jurisdiction over Plaintiff’s claims for relief pursuant to 28
23
     U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3). This court has supplemental jurisdiction over Plaintiff’s
24
     state law claims pursuant to 28 U.S.C. § 1367(a).
25
            20.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because (a) the public
26
     entity Defendant has its principal place of business in its jurisdictional area, (b) Defendant
27
     CATAPULT does business in its jurisdictional area, (c) Plaintiff and the remaining named Defendants
28
                                                      -5-
                           COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 6 of 40




 1   reside and/or work in its jurisdictional area, and (d) because the obligations and liabilities of all

 2   Defendants and/or DOES 1 through 50, inclusive, arise therein.

 3          21.     Plaintiff alleges, pursuant to the California Government Code, including but not

 4   limited to sections 820 et seq., 830 et seq., and 840 et seq., that Defendant AUSD and DOES 1 through

 5   50 are liable to them in tort for monetary damages for personal injuries as a result of the incident

 6   which occurred at Sierra School, located in the County of Contra Costa, State of California, on or

 7   about December 12, 2017.

 8                        COMPLIANCE WITH GOVERNMENT CLAIMS ACT
                                   FILING PREREQUISITES
 9
10          22.     On or about June 8, 2018, Plaintiff presented a written government claim to Defendant

11   AUSD for the injuries, losses, and damages that he suffered because of the occurrences described

12   herein, pursuant to Government Code sections 900 through 915.4.

13          23.     On July 5, 2018, AUSD notified Plaintiff that his claim had been rejected by AUSD

14   on June 27, 2018.

15          24.     Accordingly, this action is timely filed in conformity with the period provided by the

16   California Government Code sections 900 through 915.4 and Plaintiff has complied with the

17   Government Claims Act filing prerequisites.

18
                                  FACTS COMMON TO ALL COUNTS
19
20          25.     At the time of the incident giving rise to this action, Plaintiff was a fourteen-your-old

21   boy with Attention Deficit Hyperactivity Disorder/Attention Deficit Disorder (“ADHD/ADD”), other

22   health impairments (OHI), and a special learning disability (“SLD”). As a result of these conditions,
     Plaintiff is and was unable to successfully participate in general education programs and was therefore
23
     made eligible for special education services and supports pursuant to the Individuals with Disabilities
24
     Education Act (“IDEA”), 20 U.S.C. sections 1401 et seq.
25
            26.     In or around January of 2014, Plaintiff was enrolled into Defendant AUSD’s special
26
     education program in order for him to receive the additional care and support needed to succeed in
27
28
                                                      -6-
                           COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 7 of 40




 1   school. Upon admission into the program, AUSD placed Plaintiff at Sierra School, a private school

 2   specialized in providing k-12 educational services to special education students. Based on the

 3   additional needs that were known by AUSD and CATAPULT, Plaintiff was placed in the Special Day

 4   Class (SDC) for one-hundred percent inclusion in the special education program.

 5                  Plaintiff Was Seriously Injured When Staff Slammed Him To The
                           Ground In Response To Disability-Related Behaviors
 6
            27.     As a result of Plaintiff’s inclusion in the special education program at Sierra School,
 7
     Defendants developed a Behavior Intervention Plan (BIP) and an Individualized Education Program
 8
     (IEP) to address his unique educational needs and to maximize his opportunity for success by teaching
 9
     new problem-solving skills and positive intervention strategies to better manage his known disability-
10
     related behaviors, which included becoming distracted or agitated by other students.
11
            28.     In or around November of 2017, Defendants identified numerous positive
12
     interventions in Plaintiff’s BIP for responding to his disability-related behaviors, which included
13
     encouraging Plaintiff to “taking breaks” and to “practice self-calming techniques.” When Plaintiff
14
     became particularly agitated, he was permitted to remove himself from the classroom in order to calm
15
     down. None of the interventions or strategies developed and supposedly implemented by Defendants
16
     authorized Sierra School staff to use any kind of physical force, touching, or restraint.
17
            29.     On or about December 12, 2017, between approximately 11:00 a.m. and 12:00 p.m.,
18
     Plaintiff requested and received permission from his teacher to leave his classroom so that he could
19
     remove himself from another student who was bothering him and implement the calming techniques
20   that were part of his positive behavior intervention training.
21          30.     Shortly thereafter, Defendant MCBRIDE, a teacher aide at Sierra School, saw Plaintiff
22   outside of his classroom. Disregarding the fact that Sierra School encouraged Plaintiff to take breaks
23   outside of his classroom, and without asking Plaintiff any questions about what he was doing or where
24   he was going, Defendant MCBRIDE, approached Plaintiff, roughly grabbed him by his shirt, and
25   pulled him back in the direction of his classroom. At about this time, Defendant MCBRIDE asked a
26   nearby teacher, Defendant ANDREWS, to help him get Plaintiff back in his classroom. Defendant
27   ANDREWS then approached Plaintiff, grabbed him by the wrist, and forcibly placed his arm behind
28
                                                       -7-
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
          Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 8 of 40




 1   his back. Defendant MCBRIDE then proceeded to take hold of Plaintiff’s other wrist, forcing

 2   Plaintiff’s free arm behind his back. Defendant ANDREWS then used one of his hands to grab the

 3   back of Plaintiff’s neck. Having fully restrained Plaintiff, Defendant MCBRIDE, a two-hundred-and-

 4   twenty-pound gown man, and Defendant ANDREWS, a two-hundred-and-forty-pound grown man,

 5   forcefully marched Plaintiff back to class.

 6            31.      While being escorted back to his classroom, Plaintiff felt discomfort from the pressure

 7   that Defendant ANDREWS was applying to the back of his neck. Not understanding why he was

 8   being restrained in the first place, Plaintiff asked Defendant ANDREWS to “let go of his neck.”

 9   Without empathy for Plaintiff, Defendant ANDREWS coldly laughed as if to mock Plaintiff for his

10   reasonable request.

11            32.      Once back in the classroom, Defendants MCBRIDE and ANDREWS briefly released

12   their holds on Plaintiff. At about this time, Plaintiff said something to the effect of “let go of me” or
     “get off me.” In a completely disproportionate and unlawful response, Defendants MCBRIDE and
13
     ANDREWS slammed Plaintiff to the ground causing his head to crash into a desk before hitting the
14
     floor. ANDREWS and MCBRIDE then placed Plaintiff in a “two-person pro-act prone restraint.”
15
     This type of restraint involves two or more staff members holding a student face down on the floor
16
     while immobilizing all four limbs and is considered extremely dangerous by the U.S. Department of
17
     Education. Due to the increased risk of serious injury, or even death, the U.S. Department of
18
     Education recommends that this type of restraint not be used under any circumstance1.
19
              33.      Upon being forcefully slammed to the ground by two grown men, Plaintiff’s head and
20
     face struck the floor. A metal strip on the floor left a gash under Plaintiff’s eye, which is permanently
21
     scarred. The force used in implementing the two-person pro-act restraint additionally left Plaintiff
22
     with a split lip and bleeding gums. Despite immediately noticing that Plaintiff had sustained
23
     significant injuries to his face from their unprovoked and excessive use of force, Defendants failed to
24
     provide or offer medical attention, call Plaintiff’s parents, or report the incident to the proper
25
26   1
       In a prone restraint, which is considered the most dangerous technique used on students, two or more staff members
     hold a student face down on the floor with all four of the student’s limbs immobilized. Prone (i.e. lying face down)
27   restraints or other restraints that restrict breathing should never be used because they can cause serious injury or death.
     (U.S. Department of Education Restraint and Seclusion: Resource Document May 2012
28   http://www.2.ed.gov/policy/seclusion/restraints-andsexlusion-resources.pdf)
                                                                    -8-
                                COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 9 of 40




 1   authorities, as they were legally required to do. Instead, Defendants required Plaintiff to return to his

 2   seat to finish out the remainder of the school day, disregarding both Plaintiff’s visible injuries as well

 3   as the possibility of serious internal injuries that could and did result from slamming his head to the

 4   ground.

 5          34.     At the relevant times hereto, Plaintiff’s behavior did not rise to the level of an

 6   emergency of serious or imminent threat of harm to himself or others that would justify using

 7   physical force against him or restraining his freedom of movement.

 8                   Defendants Dismissed The Severity Of Their Conduct And Failed
                      To Report The Incident As They Were Legally Required To Do
 9
            35.     Later that same day, at around 2:30 p.m., Plaintiff was picked up from Sierra School
10
     by his father, as was their daily routine. Upon seeing the injury to K.H.’s face, Plaintiff’s father
11
     immediately asked K.H.’s teacher, Defendant NOSANCHUK, what had happened and why he had
12
     not been contacted. NOSANCHUK appeared flustered and in an effort to make Plaintiff’s father
13
     believe that there had not been enough time to contact the parents, he falsely told Plaintiff’s father
14
     that the incident had “just happened.”
15
            36.     At about this time, Plaintiff’s mother arrived at the school and Plaintiff’s parents then
16
     located the Director of Sierra School, Defendant DIAZ, to inquire about the assault. First, K.H.’s
17
     parents requested to speak with the staff members involved but were told that everyone involved in
18
     the incident had already left for the day. Next, Plaintiff’s parents asked if there was a report available
19
     so that they could understand what had happened that day. Defendant DIAZ informed them that a
20
     report had yet to be completed.
21
            37.     Greatly concerned by the fact that their son had been assaulted by staff at Sierra School,
22
     Plaintiff’s parents filed a Request for Assistance with AUSD which contained allegations regarding
23
     the assault and battery. The complaint additionally noted that Plaintiff’s parents further had not been
24
     timely or properly notified of the incident or of Plaintiff’s injuries, which were caused by AUSD,
25
     CATAPULT, and their respective employees. Further, in dismissing the disproportionate and
26
     unlawful use of force against Plaintiff, AUSD, CATAPULT and their respective employees failed to
27
     report the incident to the police as they were required to do by mandatory reporting statutes.
28
                                                        -9-
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 10 of 40




 1          38.     That evening, Plaintiff’s parents reported the incident to the Antioch Police

 2   Department (“APD”) and an investigation was conducted. The APD observed Plaintiff’s physical

 3   injuries and reported that there “was an obvious sign of visible injury located underneath his left eye,”

 4   and that “[Plaintiff had] a red scrape mark underneath his left eye.” After conducting numerous

 5   interviews of Plaintiff and District and Sierra School employees, the APD recommended that the

 6   District attorney file misdemeanor charges against MCBRIDE and ANDREWS.

 7                     Plaintiff Was Taken To The Hospital For Medical Treatment
                          After Continuing To Feel Pain Into The Following Day
 8          39.     On or about December 13, 2017, appearing disoriented and continuing to complain of
 9   head pain, Plaintiff was taken to the hospital by his parents where he was diagnosed with a
10   Concussion.
11          40.     Approximately two weeks later, Plaintiff was taken to the doctor for a follow-up visit.
12   The bruising on Plaintiff’s face had not improved and Plaintiff’s parents were informed that this was
13   due to the fact K.H. had suffered a deep tissue bruise which would take longer to heal.
14          41.     The long-term effects of the delayed treatment resulting from Defendants conscious
15   disregard for Plaintiff’s well-being are unknown.
16                   Plaintiff’s Parents Reasonably Requested That He Be Placed At
                     Another School Because Plaintiff Was Emotionally Traumatized
17                    By The Assault And Terrified Of Returning To Sierra School
18
            42.     Following the assault, Plaintiff’s parents noticed an immediate change in his
19
     demeanor. Plaintiff became withdrawn and experienced significant fear and anxiety triggered by
20
     thoughts of returning to Sierra School. Plaintiff expressed that he felt unsafe returning to school
21   because he had been traumatized by the very staff that were supposed to support and protect him.
22          43.     Having lost confidence in the ability of Sierra School staff to supervise and care for
23   special education students, including Plaintiff, and fearing further abuse, Plaintiff’s parents requested
24   that AUSD provide an alternative placement and that it allow for independent study until a spot at
25   another school was identified and approved. In the meantime, Plaintiff’s parents allowed him to stay
26   home from school so that he would not be re-traumatized by returning to Sierra School.
27          44.     The request that Plaintiff’s placement be changed was reasonably made so that
28
                                                      - 10 -
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
           Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 11 of 40




 1   Plaintiff could feel safe at school and so that his parents would not have to worry about Plaintiff being

 2   abused by Sierra School’s aggressive and apparently untrained staff. Without compassion for the

 3   trauma that Plaintiff experienced, AUSD unilaterally and without a proper basis concluded that Sierra

 4   School was an appropriate placement and flatly denied both the request for a change in Plaintiff’s

 5   placement as well as the request for independent study.

 6            45.    On or about December 21, 2017, after not having received a response from AUSD,

 7   Plaintiff’s parents submitted a second Request for Assistance form to AUSD hoping that the District

 8   would investigate K.H.’s assault and take measures to ensure a safe learning environment for him. As

 9   with the first Request for Assistance, no response was ever received from the District.

10            46.   In or around January of 2018, following the winter break, Plaintiff’s parents began

11   picking-up the curriculum packets that were taught in K.H.’s classroom at Sierra School in order to

12   prevent him from falling behind in his studies while their safety concerns were being resolved.
     Although Plaintiff’s parents wanted him to return to school as soon as possible, they also needed to
13
     protect his well-being and safety.
14
              47.   On or about January 16, 2018, after failing to receive any sort of response from the
15
     District, Plaintiff’s mother contacted AUSD Superintendent, Defendant ANELLO, in order to follow
16
     up. Upon requesting the status of AUSD’s investigation into her son’s assault, Plaintiff’s mother was
17
     informed that the District had not begun any investigation into the incident. Despite having received
18
     at least two written complaints, ANELLO attempted to defend the District’s inaction by putting the
19
     blame on Plaintiff’s parents for purportedly not having completed the “proper” complaint form, which
20
     they had never been given or advised about. In response, Plaintiff’s mother expressed deep concern
21
     at the fact that a complaint of this gravity would be ignored, simply for not using a specific form.
22
     Plaintiff’s mother further expressed that the District could and should have informed her that a
23
     different form was required, rather than continuing to obstruct Plaintiff’s access to education by
24
     preventing him and the District from investigating the assault and identifying appropriate actions that
25
     would allow Plaintiff to feel safe at school. Hoping to find a solution, Plaintiff’s mother completed
26
     and submitted the “proper” Uniform Complaint Form to AUSD.
27
     ///
28
                                                      - 11 -
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 12 of 40




                     Defendants “Investigation” Lacked A Clearly Defined Scope And
 1                        Was Biased Against Plaintiff Because Of His Disability
 2
            48.     In or around February 2018, after admitting to Plaintiff’s mother that no investigation
 3
     had taken place, AUSD retained the services a private law firm to investigate the allegation that
 4
     Plaintiff had been physically assaulted by Sierra School staff. Significantly, compliance with District
 5
     policies was not evaluated.
 6
            49.     AUSD’s one-sided investigation unsurprisingly determined that “no assault” has taken
 7
     place. In an effort to justify its conclusion the District cherry-picked snippets of California
 8   Educational Code sections 49001 and 56521.1, claiming that the use of “force” or “emergency
 9   interventions” was authorized in order to subdue a clear and present threat of injury. A full reading of
10   these sections however provides that the use of “force” or “emergency interventions” is a last resort
11   that should never use more force than reasonably necessary under the circumstances. Here, none of
12   the facts offered by the District demonstrate the existence of a clear and present danger sufficient to
13   warrant the type and amount of force used against Plaintiff. At the time of the assault, Plaintiff was
14   displaying the disability-related behaviors that Sierra School staff were purportedly well trained in
15   deescalating. Plaintiff was a fourteen-year-old boy without a history of physical violence. ANDREWS
16   and MCBRIDE were two adult males, each over 200 pounds. The District’s claim that the use of the
17   two-person pro-act prone restraint was warranted by the circumstances defies logic and places the
18   blame for their unlawful conduct on Plaintiff’s disability.
19          50.     Defendants additionally conducted a biased investigation based primarily based on
20   interviews and statements of Sierra School staff. At no time were Plaintiff or his parents interviewed.
21   At no point were inconsistencies in staff statements questioned. At no point was the fact that

22   ANDREWS and MCBRIDE were two grown men and that Plaintiff was a young boy without a history

23   of physical violence considered. Further, while California Education Code section 49001 does allow

24   for reasonable force to be used when there is an imminent threat of danger, it explicitly states that no

25   person employed by or engaged in a public school shall willfully inflict pain on a pupil. The

26   conclusions of the investigation are therefore unfounded as (a) Plaintiff posed no serious threat of

27   harm to himself or others, (b) the amount of force used by Defendants was wholly unreasonable, and

28
                                                      - 12 -
                           COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 13 of 40




 1   (c) pain was willfully inflicted on Plaintiff despite his pleas for Defendants to stop.

 2          51.     In or around February 2018, more than two months after first complaining to the

 3   District about the incident, Plaintiff’s parents received a letter from AUSD’s Director of Special

 4   Education, Defendant RUBACLAVA, which contained the “findings” of the investigation and

 5   confirmed that because there had been no assault, that no corrective actions would be taken, and no

 6   additional protection would be provided to make sure that Plaintiff was in a safe learning environment.

 7   With ANDREWS and MCBRIDE still working at Sierra School, and the school’s custom and practice

 8   of excusing physical violence by blaming a child’s disability-related behaviors, Plaintiff’s parents

 9   were forced to keep him from returning to Sierra School because they did not feel that his safety or

10   best interests were of any concern to the school or District. Moreover, Plaintiff was traumatized by

11   the assault and feared returning to Sierra School where, without any changes, he could easily be

12   victimized again.
                    Defendants Continue To Deny Plaintiff Access To Free And Equal
13                       Educational And Have Retaliated Against Plaintiff And
14                    Attempted To Interfere With His Civil Rights In Order To Be
                          Released From Liability Resulting From The Assault
15
            52.     In or around February 2018, despite continuous engagement with AUSD to find a
16
     solution that would allow Plaintiff to return to school, Plaintiff’s parents received a truancy letter from
17
     the District threatening fines and even jail time if Plaintiff’s attendance did not improve.
18
            53.     On or about February 26, 2018, a truancy meeting was held between AUSD and
19
     Plaintiff’s father. There, he made it clear that Plaintiff’s parents were eager for Plaintiff to return to
20
     school and that it was the District and Sierra School’s failure to consider meaningful solutions to
21
     ensure Plaintiff’s safety, including an alternative placement, that were causing his prolonged absence.
22
     Three alternative placement options were raised by Plaintiff’s parents; however, Defendants
23
     summarily rejected each option with unsubstantiated and conclusory statements like, “Plaintiff is not
24
     a good fit.” Defendants further attempted to leverage the concern that Plaintiff’s parents had for his
25
     safety in order to protect their own interests by conditioning the possibility of alternative placement
26
     on the acceptance of a full and complete release of liability arising from the December 12, 2017
27
     physical assault of their son.
28
                                                       - 13 -
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 14 of 40




 1          54.        Following the February 26, 2018 meeting, knowing that Plaintiff’s parents desired that

 2   he return to school as soon as possible, Defendants sent a “Compromise and Release Agreement” that

 3   agreed to a change of placement on the condition that Plaintiff waive all his civil and constitutional

 4   rights related to the assault and in so doing, absolve Sierra School and the District of any and all

 5   liability. Essentially, Defendants would be permitted to deny any wrongdoing and to continue to

 6   engage in the kind of pattern of conduct that created an unsafe environment at Sierra School. Because

 7   Plaintiff’s parents believed that the “Compromise and Release Agreement” would remove any

 8   incentive on behalf of the District to prevent the future abuse of its students, including K.H., the

 9   agreement was never signed.

10          55.        In or around June 2018, Plaintiff received a report card from Sierra School with grades

11   that were significantly lower than previous report cards. The grades did not make sense to Plaintiff’s

12   parents because since the return from winter break, Plaintiff had completed and returned his weekly
     curriculum packets to Sierra School via hand delivery by Plaintiff’s father. When Plaintiff’s father
13
     inquired about the report card, he was falsely told that only two curriculum packets had been received.
14
     Later, when Plaintiff’s father went to the Sierra School administrative office to ask about the missing
15
     packets the office assistant admitted that the missing packets had in fact been submitted. The
16
     “misplacement” of the packets and inability to provide Plaintiff with an accurate report card further
17
     demonstrates that Defendants were indifferent Plaintiff’s access to educational services.
18
            56.        In the following months, Defendants unlawfully continued and at the time of filing this
19
     Complaint continue to interfere with Plaintiff’s civil liberties, including his access to legal
20
     representation.
21
            57.        As a result of his physical assault, Plaintiff has and continues to suffer from increased
22
     anxiety, fear, depression and disruptive disability-related behaviors. Plaintiff is terrified of returning
23
     to Sierra School. Accordingly, a reasonable request for an alternative placement or independent study
24
     was made to AUSD. The request was first denied and later conditioned on Plaintiff relinquishing his
25
     constitutional rights to seek redress for his injuries. Defendants’ refusal to take any measures that
26
     would ensure Plaintiff’s safety while allowing him to continue his studies has deprived him of a free
27
     and equal school-based education that he is entitled to.
28
                                                         - 14 -
                              COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 15 of 40




                                        FIRST CAUSE OF ACTION
 1
                          Violation of Constitutional Rights, 42 U.S.C. section 1983
 2                           (Against All Defendants and DOES 1 through 50)

 3           58.      Plaintiff incorporates the allegations contained in the preceding paragraphs as though

 4   fully set forth herein.

 5           59.      Plaintiff alleges that Defendants and DOES 1 through 50 violated 42 U.S.C. section

 6   1983 when they deprived him of his constitutional rights while acting under the color of state law.

 7   Gomez v. Toledo (1980) 446 U.S. 635, 640.

 8           60.      All public-school students have the right under the Fourth Amendment to be free from

 9   unreasonable searches and seizures. The unreasonable use of excessive force and corporal punishment

10   of a student violates this right. Doe ex rel. Doe v. Hawaii Dept. of Education (9th Cir. 2003) 334 F.3d

11   906, 909. Further, Plaintiff alleges a Fourteenth Amendment right to life, liberty, and property free

12   from interference, without due process of law. U.S. Const. Amendment XIV, sec. 1.

13           61.      Plaintiff alleges that Defendants and DOES 1 through 50, intentionally used unjustified
     and unreasonable force against Plaintiff and/or failed to prevent it and/or acted with deliberate
14
     indifference by failing to act in response to allegations of serious child abuse and/or acted with
15
     deliberate indifference to the risk of harm to Plaintiff from ANDREWS and MCBRIDE. Further, that
16
     Defendants’ actions were objectively unreasonable, willful, and wanton, in light of the facts and
17
     circumstances.
18
             62.      Plaintiff alleges that Defendants violated the rights of Plaintiff under the Fourth
19
     Amendment and/or Fourteenth Amendments, by its failure to maintain adequate policies or conduct
20
     adequate training to prevent violations of the rights of students and parents. On information and belief,
21
     Defendants had multiple written policies, regulations, rules, and practices contributed to the
22
     occurrence of the incidents which gave rise to the constitutional violations in this case. Multiple
23
     persistent and widespread customs and practices of AUSD also contributed to the incidents at issue
24
     in this litigation. The permanent and well-settled practices of AUSD gave rise to the alleged
25
     constitutional violations. Violations such as the ones inflicted on Plaintiff were an obvious risk of the
26
     procedures adopted by Defendants and their policymakers. Further, Defendants’ acts and omissions
27
     constituted deliberate indifference.
28
                                                       - 15 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 16 of 40




 1           63.     Plaintiff alleges that Defendants also violated Plaintiff’s rights under the Fourth

 2   Amendment and/or Fourteenth Amendments when they displayed deliberate indifference to the

 3   demonstrated propensity of ANDREWS and MCBRIDE to violate the constitutional rights of students

 4   in the manner that Plaintiff’s rights were violated. AUSD, CATAPULT, and DOES 1 through 50,

 5   ratified the conduct of ANDREWS and MCBRIDE by, including but not limited to, its decision to

 6   retain and/or failure to discipline ANDREWS and MCBRIDE despite the undisputed evidence of

 7   abuse and mistreatment of special needs students. Ratification of the decisions of a subordinate by an

 8   official is a policy for purposes of municipal liability under § 1983.

 9           64.     Plaintiff alleges that Defendants AUSD, CATAPULT, and DOES 1 through 50,

10   personally participated in the deprivation of Plaintiff’s constitutional rights by their failure to act in

11   response to allegations of serious child abuse. The failure to act evidences deliberate indifference to

12   the fact that abuse was occurring at the school and constitutes participation in the abuse for purposes

13   of municipal liability under § 1983.

14           65.     On information and belief, AUSD, CATAPULT, and DOES 1 through 50 violated

15   the rights of Plaintiff under the Fourth Amendments by failing to maintain adequate policies and

16   conduct adequate training to prevent violations of the constitutional rights of students. The training
     program is inadequate in relation to the tasks ANDREWS and MCBRIDE were expected to
17
     perform, the need for more and different training was obvious, and inadequate training so likely to
18
     result in the use of excessive force, that AUSD, CATAPULT, and DOES 1 through 50 were
19
     deliberately indifferent to the need for more and different training.
20
             66.     On information and belief, AUSD, CATAPULT, and DOES 1 through 50 have a
21
     permanent and well-settled practice of downplaying the abuse of special education students, exaggerating
22
     their behaviors in attempt to justify the abuse, failing to investigate abuse, failing to report abuse as
23
     required by law, and failing discipline abusers when abuse comes to light. These practices facilitated the
24
     constitutional violation in this case as the practice normalizes recurrent constitutional deprivations.
25
     AUSD, CATAPULT, and DOES 1 through 50’s knowledge that constitutional violations were regularly
26
     occurring and corresponding failure to take affirmative action to prevent the abuses constitutes deliberate
27
     indifference. Defendants were acting or purporting to act in the performance of their official duties.
28
                                                        - 16 -
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 17 of 40




 1   Additionally, although CATAPULT is not a state official, the relationship between CATAPULT and

 2   the state are sufficiently close such that it was acting under the color of state law.

 3            67.    Plaintiff alleges that Defendants’ conduct violated Plaintiff’s Fourth Amendment

 4   and/or Fourteenth Amendment rights.

 5            68.    As set forth in this Complaint, Defendants’ conduct was a substantial factor in causing

 6   Plaintiff’s harm.

 7            69.    As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,

 8   Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,

 9   embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise

10   amount of which will be proven at trial.

11            70.    As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,

12   Plaintiff has incurred special and general damages, the precise amount of which will be proven at
     trial.
13
              71.    As a direct, proximate, and foreseeable result of Defendants’ conduct, Plaintiff was
14
     forced to retain an attorney in order to protect his rights. Accordingly, Plaintiff seeks reasonable
15
     attorneys' fees and costs incurred in this litigation in an amount according to proof at trial as mandated
16
     under 42 U.S.C. section 1988(b).
17
              72.    Defendants committed the acts alleged herein maliciously, fraudulently, and
18
     oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and
19
     evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out
20
     in conscious disregard of Plaintiff’s rights. As a result, Plaintiff is entitled to punitive damages against
21
     all non-public entity Defendants.
22
                                       SECOND CAUSE OF ACTION
23                       Discrimination in Violation of the Americans With Disabilities
24                                     Act, U.S.C. section 12131, et seq.
                                          (Against Defendant AUSD)
25
26            73.    Plaintiff incorporates the allegations contained in the preceding paragraphs as though

27   fully set forth herein.

28
                                                        - 17 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 18 of 40




 1          74.     Congress enacted the Americans with Disabilities Act (“ADA”) upon finding, among

 2   other things, that “society has tended to isolate and segregate individuals with disabilities” and that

 3   such forms of discrimination continue to be a “individuals who have experienced discrimination on

 4   the basis of disability have often had no legal recourse to redress such discrimination.” 42 U.S.C.

 5   section 12101(a).

 6          75.     In response to these findings, Congress explicitly stated that the purpose of the ADA

 7   is to provide “a clear and comprehensive national mandate for the elimination of discrimination

 8   against individuals with disabilities.” 42 U.S.C. section 12101(b)(1).

 9          76.     Effective January 26, 1992, Title II of the Americans with Disabilities Act of 1990,

10   entitled Plaintiff to the protections of the "Public Services" provision. Title II, Subpart A prohibits

11   discrimination by any "public entity," including any state or local government, as defined by 42 U.S.C.

12   section 12131, section 201 of the ADA.
            77.     Pursuant to 42 U.S.C. section 12132, section 202 of Title II, “no qualified individual
13
     with a disability shall, by reason of such disability, be excluded from participation in or be denied the
14
     benefits of the services, programs, or activities of a public entity, or be subjected to discrimination by
15
     any such entity.”
16
            78.     At all times relevant to this action, Plaintiff was a qualified individual with a disability.
17
     Further, AUSD is a public entity within the meaning of Title II of the ADA and provides a program,
18
     service, or activity to the general public. 42 U.S.C. section 12115, section 201.
19
            79.     Plaintiff alleges that AUSD denied him the benefits of access to their educational
20
     program when they subjected him to physical abuse causing him to fear returning to school and when
21
     they denied him a reasonable alternative placement.
22
            80.     Additionally, AUSD failed in its responsibilities under Title II to provide its services,
23
     programs and activities in a full and equal manner to disabled persons, including failing to ensure that
24
     educational services are provided on an equal basis to children with disabilities and free of hostility
25
     toward their disability.
26
            81.     As set forth in this Complaint, AUSD further failed in its responsibilities under Title
27
     II to provide its services, programs, and activities in a full and equal manner to disabled persons by
28
                                                       - 18 -
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 19 of 40




 1   subjecting Plaintiff to a hostile educational environment.

 2           82.      Plaintiff alleges that ANDREWS and MCBRIDE were deliberately indifferent to the

 3   risk that their actions would deprive the minor, like Plaintiff, of equal and meaningful access to

 4   education.

 5           83.      Plaintiff further alleges that ANDREWS, ANELLO, DIAZ, MCBRIDE, MOORE,

 6   NOSANCHUK, RUBALCAVA and DOES 1 through 50, were deliberately indifferent to abuse

 7   committed by ANDREWS and MCBRIDE because the victims of their abuse, including Plaintiff,

 8   were persons with a disability.

 9           84.      The deliberate indifference by employees of AUSD gives rise to liability under the

10   well-established legal principal of respondeat superior. Duvall v. County of Kitsup, 260 F.3d 1124

11   (9th Cir. 2001), makes abundantly clear that, when a plaintiff brings a direct suit under the ADA or

12   the Rehabilitation Act, a public entity is liable in respondeat superior for the acts of its employees.
             85.      Defendants’ conduct as alleged herein, was a substantial factor in causing Plaintiff’s
13
     harm.
14
             86.      As a direct, proximate, and foreseeable result of AUSD’s failure to comply with their
15
     duty under Title II, Plaintiff has incurred special and general damages, the precise amount of which
16
     will be proven at trial.
17
     As a direct, proximate, and foreseeable result of Defendant’s conduct, Plaintiff was forced to retain
18
     an attorney in order to protect his rights. Accordingly, Plaintiff seeks reasonable attorneys' fees and
19
     costs incurred in this litigation in an amount according to proof at trial as mandated under 42 U.S.C.
20
     section 12205.
21
                                      THIRD CAUSE OF ACTION
22
                       Discrimination in Violation of the Rehabilitation Act of 1973,
23                                        29 U.S.C. section 794
                    (Against Defendants AUSD, CATAPULT, and DOES 1 through 10)
24
25           87.      Plaintiff incorporates the allegations contained in the preceding paragraphs as though
26   fully set forth herein.
27           88.      Under Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. 794
28
                                                       - 19 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 20 of 40




 1   (“Section 504”), a qualified individual with a disability may not, solely by reason of his/her disability,

 2   be subjected to discrimination, excluded from participation in, or denied the benefits of, any program

 3   or activity receiving Federal financial assistance. 29 U.S.C. section 794(a).

 4          89.     Plaintiff is informed and believes and thereon allege that AUSD, CATAPULT, and

 5   DOES 1 through 10, are and were at all relevant times the recipients of Federal financial assistance,

 6   and that part of that financial assistance has been used to fund the operations, construction and/or

 7   maintenance of the specific public facilities described herein and the activities that take place therein.

 8          90.     Plaintiff alleges that by subjecting Plaintiff to physical abuse, Plaintiff was unable to

 9   enjoy the benefits of education. Additionally, that Defendants’ conduct, as described herein, was a

10   substantial factor in causing Plaintiffs’ harm.

11          91.     Additionally, by its acts or omissions in denying equal access to educational services

12   and by subjecting Plaintiff to a hostile educational environment, AUSD has violated the rights of
     Plaintiff under Section 504 and the regulations promulgated thereunder.
13
            92.     As set forth in this Complaint, ANDREWS and MCBRIDE were deliberately
14
     indifferent to the risk that their actions would deprive Plaintiff of equal and meaningful access to
15
     education.
16
            93.     ANDREWS, ANELLO, DIAZ, MCBRIDE, RUBALCAVA and DOES 1 through 50,
17
     and other District employees were deliberately indifferent to the abuse committed by ANDREWS and
18
     MCBRIDE. They had actual knowledge of the abuse and knew that ANDREWS and MCBRIDE were
19
     likely to continue abusing Plaintiff but failed to act upon that knowledge.
20
            94.     Plaintiff alleges that this deliberate indifference by employees of AUSD gives rise to
21
     vicarious liability under the well-established legal principal of respondeat superior. Duvall v. County
22
     of Kitsup, 260 F.3d 1124 (9th Cir. 2001), makes abundantly clear that, when a plaintiff brings a direct
23
     suit under the ADA or the Rehabilitation Act, a public entity is liable in respondeat superior for the
24
     acts of its employees.
25
            95.     As a direct, proximate, and foreseeable result of AUSD’s failure to comply with their
26
     duty under Section 504 and the regulations promulgated thereunder, Plaintiff has suffered damages,
27
     including special and general damages, the precise amount of which will be proven at trial.
28
                                                       - 20 -
                              COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 21 of 40




 1           96.      As a direct, proximate, and foreseeable result of Defendants’ conduct, Plaintiff was

 2   forced to retain an attorney in order to protect his rights. Accordingly, Plaintiff seeks reasonable

 3   attorneys' fees and costs incurred in this litigation in an amount according to proof at trial as mandated

 4   under 29 U.S.C. section 794a(b).

 5                                 FOURTH CAUSE OF ACTION
 6                                     Count One: Negligence
                       (Against AUSD, ANDREWS, ANELLO, DIAZ, MCBRIDE,
 7                   MOORE, NOSANCHUK, RUBALCAVA and DOES 11 through 21)
 8
             97.      Plaintiff incorporates the allegations contained in the preceding paragraphs as though
 9
     fully set forth herein.
10
             98.      Plaintiff alleges that Defendants owed Plaintiff a duty of care to adequately supervise
11
     Plaintiff and to place him in an appropriate educational placement that was safe and free from danger
12
     and abuse.
13
             99.      Plaintiff further alleges that Defendants owed a duty to Plaintiff’s parents to notify
14
     them of the assault perpetrated upon their child, K.H., pursuant their special relationship to these
15
     Defendants.
16
             100.     Plaintiff further alleges that Defendants owed a duty to Plaintiff to anticipate the
17
     criminal acts of a third person, as such acts were reasonably foreseeable. Plaintiff alleges that the risk
18
     of harm to Plaintiff was sufficiently high, and the burden on Defendants to protect against harm was
19
     sufficiently low, so as to impose upon Defendants a duty to protect Plaintiff.
20
             101.     Defendants, and each of them, breached their duties to Plaintiff when they, inter alia:
21
                   (a) Failed to supervise students, including Plaintiff, at Sierra School;
22
                   (b) Provided ineffective supervision of students, including Plaintiff, at Sierra School;
23
                   (c) Failed to exercise ordinary care in supervising Sierra School students, including
24
                      Plaintiff;
25
                   (d) Failed to make reasonable efforts to perform the duties imposed by Cal. Ed. Code
26
                      section 44807, Cal. Ed. Code section 32260 through 32296 et seq., Cal. Ed. Code
27
                      sections 48900.2-48900.4 and Cal. Code Regs, tit. 5, sections 5551 and 5552;
28
                                                         - 21 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 22 of 40




 1              (e) Failed to take steps necessary to protect students at AUSD or warn the students,
 2                  including Plaintiff and his parents;

 3              (f) Negligently trained, supervised, managed and hired employees charged with the
 4                  supervision of students, including Plaintiff;
 5              (g) Violated the rights of Plaintiff set forth in Cal. Const. Art 1, section 28(c), Right to
 6                  Safe Schools;
 7              (h) Failed to properly investigate assaults on Plaintiff at Sierra School;
 8              (i) Failed to discipline MCBRIDE and/or ANDREWS;
 9              (j) Failed to implement and/or follow safety and security procedures and protocol;
10              (k) Failed to immediately report Plaintiff’s assault to the proper authorities, thereby
11                  exposing Plaintiff to additional risk of injury and attendant damages;
12              (l) Failed to follow and enforce Individualized Education Plans, including those of
13                  Plaintiff;
14              (m) Delayed medical treatment to Plaintiff;
15              (n) Failed to notify Plaintiff’s parents of the assault;
16              (o) Failed to warn Plaintiff of the risk of physical and psychological harm in at Sierra
17                  School.
18              (p) Failed to reassign Plaintiff to another school after being physically assaulted by staff at
19                  Sierra School even after AUSD was on notice of the inappropriate, unhealthy and unsafe
20                  environment that students, including Plaintiff were exposed to.
21           102.   Plaintiff alleges that Defendants’ negligence was a substantial factor in causing his

22   harm.

23           103.   Pursuant to Government Code section 815.6 AUSD may be liable with respect to the

24   aforementioned mandatory duties because they were designed to protect against the very kind of

25   injury that Plaintiff suffered as a result of Defendants conduct.

26           104.   The breaches of the foregoing duties by Defendants created a foreseeable risk of the

27   particular type of harm which occurred to Plaintiff, such harm which was likely to occur in the absence

28
                                                       - 22 -
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
           Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 23 of 40




 1   of adequate safeguards or supervision. Thus, Defendants knew, or should have known, that Plaintiff

 2   was subject to an unreasonable risk of harm such that Defendants should have taken preventative

 3   measures. Further, Plaintiff alleges that negligence by employees of AUSD gives rise to vicarious

 4   liability pursuant to Cal. Govt. Code section 815.2 (a).

 5            105.   Plaintiff alleges that AUSD is vicariously liable for the negligent conduct of its

 6   employees who were aware of the abuse of students, including Plaintiff, who failed to investigate the

 7   abuse of students, and failed to warn Plaintiff of the danger of remaining in the school and failed to

 8   remove Plaintiff from the school. Further, AUSD is vicariously liable for the negligent conduct of its

 9   employees who were aware of the abuse of students, including Plaintiff but failed to report the abuse

10   in violation of their mandatory duty under Penal Code section 11165, et seq.

11            106.   As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,

12   Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
     embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise
13
     amount of which will be proven at trial.
14
              107.   As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
15
     Plaintiff has incurred special and general damages, the precise amount of which will be proven at
16
     trial.
17
              108.   Plaintiff alleges that the conduct of Defendants’ ANDREWS, ANELLO, DIAZ,
18
     MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES 11 through 21, conduct as
19
     described herein, was done with a conscious disregard of Plaintiff’s right to safety in school,
20
     guaranteed by the California Constitution, such as to constitute oppression, fraud, or malice under
21
     Code of Civil Procedure section 3294, and on information and belief, AUSD administrators knew,
22
     authorized, ratified, or perpetrated the oppression, fraud, or malice, entitling Plaintiff to punitive
23
     damages against all non-public entity Defendants.
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                      - 23 -
                           COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 24 of 40




 1                                   Count Two: Negligence
                        (Against CATAPULT, ANDREWS, ANELLO, DIAZ,
 2                   MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES
 3                                      22 through 32)

 4
             109.    Plaintiff incorporates the allegations contained in the preceding paragraphs as though
 5
     fully set forth herein.
 6           110.    At minimum, Defendants owed Plaintiff the duty of reasonable care. However, due to
 7   Plaintiff’s status as a minor, Defendants owed a greater degree of care because, “children . . . lack
 8   capacity to appreciate risk and to avoid danger.” McDaniel v. Sunset Manor Co. (1990) 220
 9   Cal.App.3d 1, 7.
10           111.    Plaintiff alleges that Defendants owed him a duty of care to take all measures dictated
11   by ordinary prudence to protect him from sources of injury.
12           112.    Plaintiff alleges that Defendants breached that duty when he was physically assaulted
13   by ANDREWS and MCBRIDE while at Sierra School.
14           113.    Plaintiff alleges that at all times mentioned herein, Defendants ANDREWS,
15   ANELLO, DIAZ, MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES 22 through 32
16   were CATAPULT’s agents, employees, representatives, and/or joint venturers. Additionally, that
17   Defendants’ ANDREWS, ANELLO, DIAZ, MCBRIDE, MOORE, RUBALCAVA, and DOES 22
18   through 32, harmful conduct was committed in the course of their employment and while engaged in

19   a series of acts that were authorized by CATAPULT. Pursuant to the well-established legal principal

20   of respondeat superior, CATAPULT is vicariously for the torts of their employees that are committed

21   within the scope of their employment. Perez v. Van Groningen & Sons, Inc. (1986) 41 Cal.3d 962,

22   967.

23           114.    Plaintiff alleges he was harmed and that Defendants’ breach of duty, including the

24   negligent actions described herein, were a substantial factor in causing his harm.

25           115.    As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,

26   Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,

27   embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise

28
                                                      - 24 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 25 of 40




 1   amount of which will be proven at trial.

 2            116.     As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,

 3   Plaintiff has incurred special and general damages, the precise amount of which will be proven at

 4   trial.

 5            117.     Defendants committed the acts alleged herein maliciously, fraudulently, and

 6   oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and

 7   evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out

 8   in conscious disregard of Plaintiff’s rights. As a result, Plaintiff is entitled to punitive damages.
                                         FIFTH CAUSE OF ACTION
 9
                      Count One: Negligent Hiring, Supervision, or Retention of Employee
10                   (Against Defendants AUSD, ANELLO, DIAZ, MOORE, RUBALCAVA
                                          and DOES 11 through 21)
11
              118.      Plaintiff incorporates the allegations contained in the preceding paragraphs as though
12
     fully set forth herein.
13
              119.     At all relevant times, Defendant AUSD had a legal duty to protect and supervise the
14
     students of AUSD, including Plaintiff. In executing these duties, Defendant AUSD additionally owed
15
     a duty to exercise reasonable care in the hiring, supervision, training and retention of their employees.
16
     This duty includes ensuring that staff are competent in the performance of their duties. School
17
     administrators must ensure that policies and procedures are followed by school employees and that
18
     such employees have the requisite knowledge and training. Virginia G. v. ABC Unified School District
19
     (1993) 15 Cal.App.4th 1848, 1855.
20
              120.     A school district may be directly liable for the negligence of its administrators and
21
     supervisors in hiring, supervising and retaining a school employee who abuses a student. C.A. v.
22
     William S. Hart Union High School Dist. (2012) 53 Cal.4th 861, 879.
23
24            121.     Plaintiff alleges that he was harmed by the conduct of ANDREWS, ANELLO, DIAZ,

25   MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES 11 through 21, while enrolled as

26   a student at Sierra School. Additionally, Plaintiff alleges that AUSD is responsible for this harm

27   because ANELLO, DIAZ, MOORE, RUBALCAVA and DOES 11 through 21, negligently hired,

28
                                                        - 25 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 26 of 40




 1   supervised, trained and/or retained these and other Sierra School staff.

 2          122.    Having a continuous duty to supervise staff members in order to ensure they are
 3   competently performing their duties, Defendant AUSD knew or should have known that that
 4   ANDREWS, ANELLO, DIAZ, MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES
 5   11 through 21 were, or became, unfit or incompetent to perform the work for which they were hired,
 6   including unfit or incompetent to carry out the above-mentioned duties, as alleged herein, thereby
 7   posing a particular risk to students, including Plaintiff. Further Plaintiff alleges that AUSD knew, or
 8   should have known, that ANDREWS, ANELLO, DIAZ, MCBRIDE, MOORE, NOSANCHUK,
 9   RUBALCAVA, and DOES 11 through 21, posed a particular risk to students because they failed to
10   immediately report the subject incident to the proper authorities, thereby exposing Plaintiff to
11   additional risk of injury and attendant damages.
12          123.    Despite having a heightened duty, Defendant AUSD failed to exercise reasonable care
13   in the hiring, supervision, and retention of their employees. Further, the negligent hiring, supervision
14   and retention, was a substantial factor in causing the Plaintiff’s harm. Specifically, Defendants
15   breached the duties owed to Plaintiff when they, inter alia:
16
                (a) Failed to supervise teachers, aides, and staff in the performance of their duties;
17
                (b) Failed to ensure teachers, aides, and staff had the requisite knowledge and/or training
18
                    to competently carry out their duties;
19
                (c) Failed to ensure that teachers, aides, and staff followed school policies aimed at the
20
                    safety and protection of students;
21
                (d) Failed to ensure that teachers, aides, and staff followed Plaintiff’s IEP;
22
                (e) Failed to properly investigate Plaintiff’s assault at Sierra School; and
23
                (f) Failed to ensure that incidents of abuse are properly reported.
24
            124.    As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
25
     Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
26
     embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise
27
     amount of which will be proven at trial.
28
                                                        - 26 -
                           COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 27 of 40




 1            125.    As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,

 2   Plaintiff has incurred special and general damages, the precise amount of which will be proven at

 3   trial.

 4            126.    Defendants committed the acts alleged herein maliciously, fraudulently, and
 5   oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and
 6   evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out
 7   in conscious disregard of Plaintiff’s rights. As a result, Plaintiff is entitled to punitive damages against
 8   all non-public entity Defendants.
 9                   Count Two: Negligent Hiring, Supervision, or Retention of Employee
                        (Against Defendant CATAPULT, ANELLO, DIAZ, MOORE,
10                                RUBALCAVA and DOES 22 through 32)
11
              127.    Plaintiff incorporates the allegations contained in the preceding paragraphs, as though
12
     fully set forth herein.
13
14            128.    Plaintiff alleges that he was harmed by Defendants ANDREWS, ANELLO, DIAZ,
     MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES 22 through 32, and that
15
     CATAPULT is responsible for that harm because CATAPULT, ANELLO, DIAZ, MOORE,
16
     RUBALCAVA and DOES 22 through 32 negligently hired, supervised, and/or retained them.
17
18            129.    As set forth in this Complaint, Defendants ANDREWS, ANELLO, DIAZ, MCBRIDE,

19   MOORE, NOSANCHUK, RUBALCAVA, and DOES 22 through 32, were and/or became unfit to

20   perform the work for which they were hired when they betrayed their position of trust in committing

21   an assault and denying Plaintiff free and equal access to a school-based education and that this

22   behavior created an unreasonable risk of harm, particularly to a special education student like

23   Plaintiff.

24            130.    Plaintiff alleges that CATAPULT, ANELLO, DIAZ, MOORE, RUBALCAVA and
25   DOES 22 through 32, knew or should have known that Defendants ANDREWS, ANELLO, DIAZ,
26   MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES 22 through 32, were and/or
27   became unfit to perform the work for which they were hired and that this unfitness, from their

28
                                                        - 27 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 28 of 40




 1   behavior, created an unreasonable risk of harm to students, including Plaintiff.

 2            131.   Plaintiff alleges that Defendants’ ANDREWS, ANELLO, DIAZ, MCBRIDE,
 3   MOORE, NOSANCHUK, RUBALCAVA, and DOES 22 through 32, unfitness harmed Plaintiff.
 4   Additionally, that Defendants’ CATAPULT, ANELLO, DIAZ, MOORE, RUBALCAVA and DOES
 5   22 through 32, negligence in its hiring, retention, training or supervision of Defendants’ ANDREWS,
 6   ANELLO, DIAZ, MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA and DOES 22 through 32,
 7   was a substantial factor in causing Plaintiff’s harm.
 8
              132.   Plaintiff further alleges that prior to the subject incident, CATAPULT knew or should
 9
     have known of Defendants’ ANDREWS, DIAZ, MCBRIDE, and DOES 22 through 32, unfitness for
10
     the job, including the unreasonable risk of harm that they posed to students, vis-à-vis its agents,
11
     employees, servants, representatives and/or joint venturers, and yet failed to take adequate steps to
12   protect its students, including Plaintiff, from them.
13
              133.   As a direct, proximate, and foreseeable result of Defendants’ CATAPULT, ANELLO,
14
     DIAZ, MOORE, RUBALCAVA, and DOES 22 through 32, negligence, Plaintiff has suffered
15
     injuries, damages, and losses – including, without limitation, severe emotional distress, humiliation,
16
     economic loss, and other consequential damages.
17
              134.   As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
18
     Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
19
     embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise
20
     amount of which will be proven at trial.
21
22            135.   As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,

23   Plaintiff has incurred special and general damages, the precise amount of which will be proven at

24   trial.

25            136.   Defendants committed the acts alleged herein maliciously, fraudulently, and
26   oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and

27   evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out

28
                                                       - 28 -
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 29 of 40




 1   in conscious disregard of Plaintiff’s rights. As a result, Plaintiff is entitled to punitive damages.

 2                                    SIXTH CAUSE OF ACTION
                                              Battery
 3
                      (Against Defendants CATAPULT, ANDREWS, MCBRIDE and
 4                                        DOES 1 through 10)

 5
             137.    Plaintiff incorporates the allegations contained in the preceding paragraphs as though
 6   fully set forth herein.
 7
             138.    As set forth in this Complaint, ANDREWS and MCBRIDE committed a battery
 8
     against Plaintiff when they touched him with the intent to harm or offend.
 9
             139.    In California, a battery is a violation of an individual’s interest in freedom from
10
     intentional, unlawful, harmful or offensive unconsented contacts with his or her person. Rains v.
11
     Superior Court (1984) 150 Cal.App.3d 933, 938. The willful and unlawful use of force upon another
12
     is also a criminal offense. California Penal Code section 242.
13
14           140.    Plaintiff alleges that he did not consent to the touching.

15           141.    Plaintiff alleges that he was harmed or offended by Defendants ANDREWS
16   MCBRIDES’ and conduct.
17
             142.    Plaintiff further alleges that a reasonable person in Plaintiff’s situation would be
18
     offended by the touching.
19
             143.    Defendants CATAPULT, and DOES 1 through 10, are vicariously liable for the claims
20
     against its employees which occurred during the course and scope of their employment.
21
             144.    As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
22
     Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
23
     embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise
24
     amount of which will be proven at trial.
25
26           145.    As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,

27   Plaintiff has incurred special and general damages, the precise amount of which will be proven at

28
                                                       - 29 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 30 of 40




 1   trial.

 2            146.   Defendants committed the acts alleged herein maliciously, fraudulently, and
 3   oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and
 4   evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out
 5   in conscious disregard of Plaintiff’s rights. As a result, Plaintiff is entitled to punitive damages.
 6
                                     SEVENTH CAUSE OF ACTION
 7            Discrimination in Violation of the Unruh Civil Rights Act, Civil Code section 51
                         (Against AUSD, CATAPULT, and DOES 1 through 10)
 8
 9            147.   Plaintiff incorporates the allegations contained in the preceding paragraphs as though

10   fully set forth herein.

11            148.   Plaintiff alleges that Defendants violated the Unruh Civil Rights Act when they denied
12   him full and equal access to advantages, facilities, privileges or services because of his disability.
13
              149.   The Unruh Civil Rights Act, California Civil Code section 51 et seq., provides that all
14   persons are free and equal, no matter their disability, and are entitled to full and equal access to
15   services in all business establishments of every kind whatsoever. Additionally, Civil Code section
16   52(a) states that whoever denies, aids or incites a denial, or makes any discrimination or distinction
17   contrary to section 51 . . . is liable for each and every offense.
18
              150.   The Unruh Civil Rights Act serves to “preserve a nondiscriminatory environment in
19
     California business establishments. Flowers v. Prasad (2015) 238 Cal.App.4th 930, 937. The scope
20
     of the Unruh Civil Rights Act has been broadly interpreted. The fact that the California Legislature
21
     used the words, “all” and “of every kind whatsoever” in referring to business establishments, is
22
     emblematic of an intent that the term “business establishments” be used in the broadest possible sense.
23
     O’Connor v. Village Green Owners Assn. (1983) 33 Cal.3d 790, 795. Public school districts are thus
24
     considered “business establishments” within the meaning of the Unruh Civil Rights Act. Nicole M. v.
25
     Martinez Unified School District (1997) 964 F.Supp.1369 (N.D. Cal. 1997). Plaintiff accordingly
26   alleges that AUSD is a “business establishment” and that it is liable for its discriminatory conduct.
27
              151.   Defendants denied Plaintiff full and equal accommodations, advantages, facilities,
28
                                                        - 30 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 31 of 40




 1   privileges, and/or services. Additionally, Defendants discriminated against Plaintiff which resulted in

 2   a denial of full and equal accommodations, advantages, facilities, privileges, and/or services to him.

 3            152.   Plaintiffs allege that a substantial motivating reason for Defendants’ conduct was
 4   Plaintiff’s disabilities of which they were aware. Additionally, that Defendants’ conduct was a
 5   substantial factor in causing Plaintiff’s harm.
 6
              153.   Because the Unruh Civil Rights Act creates a mandatory duty designed to protect
 7
     Plaintiff from the discriminatory conduct that caused his harm, AUSD is liable pursuant to
 8
     Government Code section 815.6.
 9
              154.   As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
10
     Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
11
     embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise
12
     amount of which will be proven at trial.
13
              155.   As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
14
     Plaintiff has incurred special and general damages, the precise amount of which will be proven at
15
     trial.
16
17            156.   As a direct, proximate, and foreseeable result of Defendants’ conduct, Plaintiff was

18   forced to retain an attorney in order to protect his rights. Accordingly, Plaintiff seeks reasonable

19   attorneys' fees and costs incurred in this litigation in an amount according to proof at trial as mandated

20   under California Civil Code section 52.

21                                    EIGHTH CAUSE OF ACTION
                Discrimination in Violation of California Education Code Section 200 et seq.
22
                    (Against Defendants AUSD, CATAPULT, and DOES 1 through 10)
23
24            157.   Plaintiff incorporates the allegations contained in the preceding paragraphs as though

25   fully set forth herein. Section 220 of the Education Code provides: “[n]o person shall be subjected to

26   discrimination on the basis of disability….in any program or activity conducted by an educational

27   institution that receives, or benefits from, state financial assistance or enrolls pupils who receive state

28
                                                       - 31 -
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 32 of 40




 1   student financial aid.”

 2          158.    A plaintiff may maintain an action for monetary damages against a school district when
 3   the plaintiff alleges that (1) he suffered severe and pervasive conduct that effectively deprived the
 4   plaintiff of the right of equal access to educational benefits and opportunities; (2) the school had actual
 5   knowledge of the conduct; and (3) the school responded with deliberate indifference.
 6
            159.    Plaintiff alleges that ANDREWS and MCBRIDE subjected him to physical abuse
 7
     which effectively deprived Plaintiff of the right to equal access to the educational benefits and
 8
     opportunities. Plaintiff further alleges that Defendants AUSD, CATAPULT, and DOES 1 through 10,
 9
     unreasonably denied him an alternative placement despite knowing that the fear and anxiety that
10
     Plaintiff suffered following his physical assault prevented him from attending school. Additionally,
11
     Defendants unlawfully conditioned his alternative placement on a full and complete release of his
12   constitutional right to seek legal redress. Plaintiff alleges that AUSD and CATAPULT, and DOES 1
13   through 10, had actual knowledge of the foregoing acts. Finally, and notwithstanding said knowledge,
14   AUSD, CATAPULT, and DOES 1 through 10, responded with deliberate indifference, failing to take
15   any corrective actions.
16
            160.    Plaintiff further alleges that Plaintiff’s parents informed AUSD, CATAPULT, and
17
     DOES 1through 10, that special needs children, including Plaintiff, had been abused and that
18
     Defendants were deliberately indifferent to the abuse when they took no action to discipline or prevent
19
     future abuse by allowing ANDREWS and MCBRIDE to continue to teach. Further Defendants denied
20
     Plaintiff’s request for an alternative placement despite knowing that he suffered from significant fear
21
     and anxiety as a result of his physical assault.
22
            161.    Plaintiff alleges that California Education Code section 220 created a mandatory duty
23
     designed to protect Plaintiff from the kind of injury that he suffered. Accordingly, AUSD is liable
24
     pursuant to Government Code section 815.6.
25
            162.    As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
26
     Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
27
28
                                                        - 32 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 33 of 40




 1   embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise

 2   amount of which will be proven at trial.

 3            163.   As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
 4   Plaintiff has incurred special and general damages, the precise amount of which will be proven at
 5   trial.
 6
                                       NINTH CAUSE OF ACTION
 7              Violation of Mandatory Reporting Duty, California Penal Code section 11166
 8                            (Against All Defendants and DOES 1 through 50)

 9            164.   Plaintiff incorporates the allegations contained in the preceding paragraphs as though

10   fully set forth herein.

11            165.   Government Code section 815.6 states there is government liability for failure to
12   perform a mandatory duty “Where a public entity is under a mandatory duty imposed by an enactment
13   that is designed to protect against the risk of a particular kind of injury, the public entity is liable for
14   an injury of that kind proximately caused by its failure to discharge the duty unless the public entity
15   establishes that it exercised reasonable diligence to discharge the duty.” Gov. Code section 815.6.

16   Thus, the government may be liable when (1) a mandatory duty is imposed by enactment, (2) the duty

17   was designed to protect against the kind of injury allegedly suffered, and (3) breach of the duty

18   proximately caused injury.”

19            166.   Under California Penal Code section 11166, “mandatory reporters” are required to
20   report, immediately or as soon as practicably possible, any known or suspected child abuse or neglect.
21   Mandatory reporters include, but are not limited to, teachers, instructional aides, and administrative
22   officers. Penal Code section 11165.7. Accordingly, the employees of AUSD, CATAPULT, and
23   DOES 1 through 10, were at all relevant times herein, obligated to report known or suspected abuse,
24   such as the physical assault perpetrated against Plaintiff by ANDREWS and MCBRIDE.
25
              167.   Specifically, Plaintiff alleges that ANDREWS, ANELLO, DIAZ, MCBRIDE,
26   MOORE, NOSANCHUK, RUBALCAVA, and DOES 11 through 43, were teachers, instructional
27   aides, classified personal and/or administrative officers of AUSD, CATAPULT, and DOES 1
28
                                                        - 33 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 34 of 40




 1   through10, who each had a mandatory duty to report his physical assault. Penal Code section 11166.

 2            168.     Plaintiff alleges that Defendants and DOES 1 through 50, knew that he was the victim
 3   of abuse as defined by Penal Code sections 11165.3 and 11165.4, and that they nonetheless failed to
 4   comply with their mandatory duties, by reporting the abuse to any of the agencies specified in Penal
 5   Code section 11165.9, or otherwise report the information known to them as required by Penal Code
 6   section 11166.
 7
              169.     It is the declared purpose of California’s mandatory reporting statutes, to protect
 8
     minors, including Plaintiff, from abuse. At all relevant times, Plaintiff was a member of the class of
 9
     persons for whom California’s mandatory reporting statutes were designed and enacted to protect.
10
     Further, the injuries that Plaintiff suffered as a result of being physically assaulted by two grown men,
11
     are the type of injuries that the mandatory reporting statutes were designed and enacted to prevent.
12
              170.     Plaintiff alleges that he was harmed by Defendants’ conduct, including but not limited
13
     to the delay in his medical treatment.
14
              171.     Further, Plaintiff alleges that Defendants’ failure to perform their mandatory reporting
15
     duties was a substantial factor in causing his harm.
16
17            172.     As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,

18   Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,

19   embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise

20   amount of which will be proven at trial.

21            173.     As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
22   Plaintiff has incurred special and general damages, the precise amount of which will be proven at
23   trial.
24                                      TENTH CAUSE OF ACTION
25                      Discrimination in Violation of Bane Act, Civil Code Section 52.1
                     (Against Defendants AUSD, CATAPULT, ANDREWS and MCBRIDE)
26
              174.      Plaintiff incorporates the allegations contained in the preceding paragraphs as though
27
     fully set forth herein.
28
                                                        - 34 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
        Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 35 of 40




 1          175.    Civil Code section 52.1 protects against interference with the rights of an individual

 2   that are secured by the Constitution or laws of the United States or the rights secured by the laws of

 3   the state of California by threat, intimidation, or coercion.

 4          176.    Plaintiff has a fundamental right to a school-based under the California Constitution.
 5   Specifically, California has assumed a statewide responsibility for a public education system open on
 6   equal terms to all. Butt v. California (1992) 4 Cal.4th 668, 680. Under California Constitution, Article
 7   I, section 7(a) and Article IV, section 16(a), a public school system may not deny some students the
 8   basic educational necessities provided to other students. Further, under the Fourth Amendment of the
 9   United States Constitution, all public-school students have the right under the Fourth Amendment to
10   be free from unreasonable searches and seizures. The unreasonable use of excessive force and
11   corporal punishment of a student violates this right. Doe ex rel. Doe v. Hawaii Dept. of Education
12   (9th Cir. 2003) 334 F.3d 906, 909. Accordingly, Plaintiff has liberty interests in bodily integrity and
13   the right to be free from potentially dangerous harassment or abuse, which causes Plaintiff to fear

14   school to the extent that he is unable to attend and is therefore deprived of his right to a school-based

15   education.

16          177.    Plaintiff alleges that ANDREWS and MCBRIDE acted violently against Plaintiff
17   because of and response to behaviors that were manifestation of his disability and prevented him from
18   exercising his rights, including preventing his access to a school-based education. Additionally,
19   AUSD and CATAPULT ratified these violent acts and further prevented Plaintiff from exercising his
20   right to a school-based education when failed to provide a safe learning environment, failed to
21   investigate known abuse, and failed to make ensure that Plaintiff could return to an environment free
22   from harassment or abuse.
23
            178.    As a result, Plaintiff was harmed. Additionally, Defendants conduct was a substantial
24   factor in causing his harm.
25
            179.    As set forth in this Complaint, that AUSD and CATAPULT are vicariously liable for
26
     the conduct of ANDREWS and MCBRIDE.
27
28
                                                       - 35 -
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 36 of 40




 1            180.   Further, AUSD is liable because it was under a mandatory duty not to interfere with

 2   Plaintiff’s right to a school-based education by means of threat, intimidation, or coercion. Further,

 3   this duty was designed to protect Plaintiff from the type of injuries he suffered as a result of a breach

 4   of this duty.

 5            181.   As a direct, proximate, and foreseeable result of Defendants unlawful conduct,
 6   Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
 7   embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise
 8   amount of which will be proven at trial.
 9
              182.   As a direct, proximate, and foreseeable result of Defendants unlawful conduct,
10
     Plaintiff has incurred special and general damages, the precise amount of which will be proven at
11
     trial.
12
              183.   Defendants committed the acts alleged herein maliciously, fraudulently, and
13
     oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and
14
     evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out
15
     in conscious disregard of Plaintiff’s rights. As a result, Plaintiff is entitled to punitive damages against
16
     all non-public entity Defendants.
17
              184.   As a direct, proximate, and foreseeable result of Defendant’s conduct, Plaintiff was
18
     forced to retain an attorney in order to protect his rights. Accordingly, Plaintiff seeks reasonable
19
     attorneys' fees and costs incurred in this litigation in an amount according to proof at trial as mandated
20
     under California Civil Code section 52.
21
22                                    ELEVENTH CAUSE OF ACTION
                                  Intentional Infliction of Emotional Distress
23                   (Against All Non-Public Entity Defendants and DOES 1 through 50)
24
              185.   Plaintiff incorporates the allegations contained in the preceding paragraphs as though
25
     fully set forth herein.
26
              186.   Plaintiff alleges that ANDREWS and MCBRIDE intentionally used improper use of
27
28
                                                        - 36 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 37 of 40




 1   restraint and force, including verbal and physical abuse, against Plaintiff. Plaintiff alleges that

 2   Defendants’ conduct was intentional and outrageous, in that after learning about the improper use of

 3   restraint and force, Defendants permitted ANDREWS and MCBRIDE to continue working with

 4   young disabled children, including Plaintiff. Plaintiff further alleges that Defendants failed to take

 5   any corrective measures thereby preventing access to medical treatment and education services.

 6   Defendants further engaged in deliberate actions to deprive Plaintiff access to a school-based

 7   education and to prevent Plaintiff from exercising his constitutional rights. As a whole and

 8   individually, Defendants’ conduct was outrageous in that it was so extreme as to exceed all bounds

 9   of that usually tolerated in a civilized community. Hughes v. Pair (2009) 46 Cal. 4th 1035, 1050-

10   1051.

11            187.   Plaintiff alleges that Defendants intended to cause Plaintiff emotional distress or acted
12   with reckless disregard of the probability that Plaintiff would suffer emotional distress.
13            188.   Plaintiff alleges that Plaintiff suffered severe emotional distress.
14
              189.   As set forth in this complaint, Defendants conduct was a substantial factor in causing
15
     Plaintiff’s harm.
16
              190.   Plaintiff alleges that CATAPULT is vicariously liable for the torts of its employees
17
     that are committed within the scope of employment. Perez v. Van Groningen & Sons, Inc. (1986) 41
18
     Cal.3d 962, 967.
19
              191.   As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
20
     Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
21
     embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise
22
     amount of which will be proven at trial.
23
24            192.   As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,

25   Plaintiff has incurred special and general damages, the precise amount of which will be proven at
     trial.
26
27            193.   Defendants committed the acts alleged herein maliciously, fraudulently, and

28
                                                       - 37 -
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
         Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 38 of 40




 1   oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and

 2   evil motive amounting to malice. Alternatively, Defendants’ despicable conduct was carried out in

 3   conscious disregard of Plaintiff’s rights. As a result, Plaintiff is entitled to punitive damages against

 4   all non-public entity Defendants.

 5                                   TWELFTH CAUSE OF ACTION
                                  Negligent Infliction of Emotional Distress
 6                   (Against All Non-Public Entity Defendants and DOES 1 through 50)
 7
              194.   Plaintiff incorporates the allegations contained in the preceding paragraphs as though
 8
     fully set forth herein.
 9
              195.   As set forth in this Complaint, Defendants’ conduct was negligent and caused Plaintiff
10
     to suffer humiliation, mental anguish, and emotional and physical distress.
11
12            196.   Plaintiff alleges that he was harmed and that Defendants’ negligent conduct was a

13   substantial factor in causing his harm.

14            197.   Plaintiff alleges that AUSD is vicariously liable for the acts, and negligence, of its
15   employees under California Government Code section 815.2.
16            198.   Plaintiff alleges that CATAPULT is vicariously liable for the torts of its employees
17   that are committed within the scope of employment. Perez v. Van Groningen & Sons, Inc. (1986) 41
18   Cal.3d 962, 967.
19            199.   As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
20   Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
21   embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise
22   amount of which will be proven at trial.
23
              200.   As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
24
     Plaintiff has incurred special and general damages, the precise amount of which will be proven at
25
     trial.
26
              201.   Defendants committed the acts alleged herein maliciously, fraudulently, and
27
     oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and
28
                                                       - 38 -
                               COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
           Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 39 of 40




 1   evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out

 2   in conscious disregard of Plaintiff’s rights. As a result, Plaintiff is entitled to punitive damages against

 3   all non-public entity Defendants.

 4
                                            PRAYER FOR RELIEF
 5
 6            WHEREFORE, Plaintiff prays for judgment against all Defendants and DOES 1 through 50,

 7   and each of them, on all theories of action as follows:

 8            1.     For general damages within the jurisdiction of the Court according to proof;

 9            2.     For all special damages, including but not limited to medical and incidental expenses

10   according to proof, property damage and loss of use;

11            3.     For punitive damages against non-public entity Defendants, as permitted by law;

12            4.     For costs of suit herein;

13            5.     For attorneys’ fees, as permitted by law;

14            6.     For prejudgment interest as permitted by law; and

15            7.     For such other and further relief as the Court deems proper.

16
17   Dated: December 26, 2018

18                                                                /s/ Micha Star Liberty
                                                     By:
19                                                           Micha Star Liberty (SBN 215687)
                                                             Leah Simmet (SBN 320096)
20                                                           LIBERTY LAW
                                                             1970 Broadway, Suite 700
21                                                           Oakland, CA 94612
                                                             Telephone: (510) 645-1000
22                                                           Facsimile: (888) 645-2008
                                                             E-mail: team@libertylaw.com
23
                                                             Attorneys for Plaintiff
24
25
     ///
26
     ///
27
     ///
28
                                                        - 39 -
                            COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
       Case 3:18-cv-07716-WHA Document 1 Filed 12/26/18 Page 40 of 40




                                       DEMAND FOR JURY TRIAL
 1
 2         Plaintiff respectfully demands a trial by jury as to all matters so triable.
 3
 4   Dated: December 26, 2018
 5                                                             /s/ Micha Star Liberty
 6                                                 By:
                                                           Micha Star Liberty (SBN 215687)
 7                                                         Leah Simmet (SBN 320096)
                                                           LIBERTY LAW
 8                                                         1970 Broadway, Suite 700
                                                           Oakland, CA 94612
 9                                                         Telephone: (510) 645-1000
                                                           Facsimile: (888) 645-2008
10                                                         E-mail: team@libertylaw.com

11                                                         Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      - 40 -
                          COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL
